DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor et al. (USPN 2013/0267811).
Regarding claims 1, 11 and 16, Pryor et al. discloses a system for a physiological characteristic sensor deployed with a sensor inserter, comprising:
an adhesive patch coupled to the physiological characteristic sensor, the adhesive patch to couple the physiological characteristic sensor to an anatomy (figures 2-3, [0148], [0158]); and a gravity resistance system coupled to the adhesive patch and to be coupled to the sensor inserter, the gravity resistance system maintains the adhesive patch substantially perpendicular to a longitudinal axis of the sensor inserter prior to deployment of the physiological characteristic sensor and is removable from the adhesive patch by the sensor inserter upon deployment of the physiological characteristic sensor ([0148]-[0149], [0158]-[0159]).
Regarding claim 2, Pryor et al. discloses the gravity resistance system comprises at least one adhesive layer coupled to a surface of the adhesive patch and to be coupled to a surface of the sensor inserter ([0148]-[0149], [0158]-[0159]).
Regarding claim 3, Pryor et al. discloses the at least one adhesive layer is a differential double-sided adhesive ([0148]-[0149], [0158]-[0159]).
Regarding claim 4, Pryor et al. discloses the at least one adhesive layer comprises a plurality of adhesive strips, which are spaced apart about a perimeter of the adhesive patch ([0148]-[0149], [0158]-[0159]).
Regarding claim 5, Pryor et al. discloses the at least one adhesive layer comprises a first tack adhesive on a first side and a second tack adhesive on an opposite side, the second tack adhesive less tacky than the first tack adhesive ([0148]-[0149], [0158]-[0159]).
Regarding claim 6, Pryor et al. discloses the first tack adhesive is to be coupled to the sensor inserter, and the second tack adhesive is coupled to the adhesive patch ([0148]-[0149], [0158]-[0159]).
Regarding claim 7, Pryor et al. discloses the gravity resistance system comprises a plurality of adhesive layers coupled between a surface of the adhesive patch and to be coupled to a surface of the sensor inserter ([0148]-[0149], [0158]-[0159]).
Regarding claim 8, Pryor et al. discloses a first one of the plurality of adhesive layers comprises a first tack adhesive on opposed sides, and a second one of the plurality of adhesive layers comprises a second tack adhesive on opposed sides, the second tack adhesive less tacky than the first tack adhesive ([0148]-[0149], [0158]-[0159]).
Regarding claim 9, Pryor et al. discloses the first tack adhesive is to be coupled to the sensor inserter, and the second tack adhesive is coupled to the adhesive patch ([0148]-[0149], [0158]-[0159]).
Regarding claim 10, Pryor et al. discloses the adhesive patch includes a first electrically charged surface having a first electric charge, the sensor inserter includes a second electrically charged surface having a second electric charge, and the first electric charge is different than the second electric charge to maintain the adhesive patch substantially perpendicular to the longitudinal axis of the sensor inserter ([0148]-[0149], [0158]-[0159]).
Regarding claim 12, Pryor et al. discloses the at least one adhesive layer is a differential double sided adhesive and comprises a plurality of adhesive strips, which are spaced apart about the perimeter of the adhesive patch ([0148]-[0149], [0158]-[0159]).
Regarding claim 13, Pryor et al. discloses the at least one adhesive layer is a differential double sided adhesive layer ([0148]-[0149], [0158]-[0159]).
Regarding claim 14, Pryor et al. discloses the at least one adhesive layer comprises a first tack adhesive on a first side and a second tack adhesive on an opposite side, the second tack adhesive less tacky than the first tack adhesive, and the first tack adhesive is coupled to the sensor inserter, and the second tack adhesive is coupled to the adhesive patch ([0148]-[0149], [0158]-[0159]).
Regarding claim 15, Pryor et al. discloses the gravity resistance system comprises a plurality of adhesive layers coupled between a surface of the adhesive patch and a surface of the sensor inserter with a first one of the plurality of adhesive layers comprising a first tack adhesive on opposed sides, and a second one of the plurality of adhesive layers comprising a second tack adhesive on opposed sides, the second tack adhesive less than the first tack adhesive, the first tack adhesive is coupled to the sensor inserter, and the second tack adhesive is coupled to the adhesive patch ([0148]-[0149], [0158]-[0159]).
Regarding claim 17, Pryor et al. discloses the first tack adhesive is coupled to the sensor inserter and the second tack adhesive is coupled to the adhesive patch ([0148]-[0149], [0158]-[0159]).
Regarding claim 18, Pryor et al. discloses the gravity resistance system comprises a plurality of adhesive layers coupled between a surface of the adhesive patch and a surface of the sensor inserter with a first one of the plurality of adhesive layers comprising the first tack adhesive that defines the first side, and a second one of the plurality of adhesive layers comprising the second tack adhesive that defines the second side ([0148]-[0149], [0158]-[0159]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791